Exhibit 10.21c

December 10, 2009

Jessica Bibliowicz

c/o National Financial Partners Corp.

340 Madison Avenue

19th Floor

New York, NY 10173

Dear Ms. Bibliowicz:

Reference is made to the employment agreement (the “Agreement”) dated as of
April 5, 1999, as amended and restated on February 15, 2005, between you and
National Financial Partners Corp. (“NFP”). Capitalized terms used in this letter
and not defined herein will have the meaning assigned to such terms in the
Agreement.

This letter memorializes our understanding that you and we have agreed to modify
certain terms and conditions of your Agreement as provided herein. In
particular, you and we have agreed to revise the obligations of NFP to you upon
termination of your employment by NFP without Cause or by you for Good Reason.
Accordingly, Section 5(d) of your Agreement shall be deleted in its entirety and
the language that follows shall be substituted in its place:

“(d) Termination Without Cause by NFP or Termination by the Executive for Good
Reason. In the event the Executive’s employment is terminated by NFP without
Cause (which shall not include a termination due to Disability or death), or in
the event the Executive shall terminate her employment for Good Reason, the
Executive shall be entitled to:

 

  (i) Annual Base Salary through the Termination Date;

 

  (ii) Annual Base Salary, at the annualized rate in effect on the Termination
Date of the Executive’s employment (or in the event a reduction in Base Salary
is the basis for a termination for Good Reason, then the Annual Base Salary in
effect immediately prior to such reduction), for a period of 24 months after the
Termination Date (the “Continuation Period”);

 

  (iii) payment of the Annual Bonus for the year in which such termination
occurs, pro rated through the Termination Date, determined on the same basis as
for other senior executive officers using actual performance for such year
measured against the applicable performance criteria, and payable when such
amount would otherwise be paid in accordance with Section 3 hereof;



--------------------------------------------------------------------------------

  (iv) payment of the Annual Bonus for the Continuation Period, based upon the
greater of (a) the target Annual Bonus award opportunity for the year of such
termination and (b) the Annual Bonus for the last completed fiscal year of the
Company preceding the year in which the Termination Date occurs, payable on a
pro rata basis in equal monthly installments over the Continuation Period;

 

  (v) immediate vesting of all outstanding stock options held by Executive as of
the Date of Termination, which options shall remain outstanding and exercisable
during the ninety-day period following the Date of Termination or, with respect
to those stock options granted to Executive prior to the Grant Date, if longer,
during the two-year period following NFP’s initial public offering (in either
case, such period not to extend past the original term applicable to such
options);

 

  (vi) immediate vesting of all restricted shares, restricted stock units and
other equity awards (if any) held by Executive as of the Date of Termination
(other than any restricted shares or restricted stock units granted pursuant to
Section 3(c)(iii) hereof);

 

  (vii) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 3 above;

 

  (viii) continued participation on the same terms as applied before the
Termination Date in all medical, dental, hospitalization and life insurance
coverage and in other employee benefit plans or programs in which the Executive
was participating on the date of the termination of her employment until the
earlier of:

(A) the end of the Continuation Period; and

(B) the date, or dates, she receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis);

provided that if the Executive is precluded from continuing her participation in
any employee benefit plan or program as provided in this clause (viii) of this
Section 5(d), she shall be provided with the after-tax economic equivalent of
the benefits provided under the plan or program in which she is unable to
participate for the period specified in this clause (viii) of this Section 5(d),
and payment of such after-tax economic equivalent shall be made quarterly in
advance; and

 

  (ix) other or additional benefits in accordance with applicable plans and
programs of NFP.”



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the parties agree that the
commencement of payment of any amount due to the Executive under this
Section 5(d) in connection with the termination of her employment without Cause
or for Good Reason will be delayed until the six month anniversary of such
termination of employment if such delay is required to comply with Section 409A
of the Code.

We and you acknowledge and agree that the provisions of this letter do not alter
or affect the remaining provisions of your Agreement.

 

Sincerely, National Financial Partners Corp. By    /s/ Stancil E. Barton   EVP –
General Counsel

 

Acknowledged and Agreed on this 10th day of December, 2009 /s/ Jessica
Bibliowicz Jessica Bibliowicz